Citation Nr: 0333454	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  89-44 380	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for disability of the 
left lower extremity, to include circulatory impairment and 
degenerative arthritis affecting the knee and ankle, claimed 
as secondary to service-connected residuals of a gunshot 
wound of the right thigh.

2.  Entitlement to an increased disability evaluation for 
residuals of a gunshot wound to the right thigh, currently 
evaluated as 80 percent disabling.   

3.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD) with anxiety and 
paranoid ideation and obsessive compulsive disorder, 
currently evaluated as 70 percent disabling.   

4.  Entitlement to an increased disability evaluation for 
lumbosacral strain, currently evaluated as 10 percent 
disabling.   

5.  Entitlement to an effective date earlier than September 
20, 1983, for the assignment of a 60 percent rating for 
residuals of a gunshot wound to the right thigh. 

6.  Entitlement to an effective date earlier than September 
19, 1983, for the assignment of a 70 percent rating for PTSD.

7.  Entitlement to a combined rating higher than 90 percent 
for the veteran's service-connected disabilities from the 
period between September 19, 1983 and October 1, 1986.

8.  Entitlement to special monthly compensation, pursuant to 
38 U.S.C.A. § 1114(s), for the period between April 21, 1970 
and March 1, 1984.

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from various rating actions, 
beginning in February 1987, of the Regional Offices in 
Boston, Massachusetts and St. Paul, Minnesota.  The veteran 
currently resides within the jurisdiction of the New York, 
New York RO and the case was most recently certified to the 
Board by the that RO.  

The veteran testified in support of his claims at hearings at 
the RO in October 1988 and October 1990; transcripts of both 
hearings are of record.  In September 1991, the Board 
remanded his appeal to the RO and instructed the RO to 
consider a claim of entitlement to a TDIU.  In an April 1993 
rating action, the RO denied the claim for a TDIU.  The 
veteran submitted a notice of disagreement (NOD) in June 1993 
and the RO included that issue in an April 1994 supplemental 
statement of the case (SSOC).  The veteran perfected his 
appeal as to the TDIU claim with the submission of a VA Form 
9 in June 1994.  

The veteran was afforded another hearing at the RO in March 
1996.  In March 1998, the veteran testified at a hearing in 
Washington, D.C. before the undersigned Veterans Law Judge.  
During that hearing, the veteran confirmed that he no longer 
wanted to be represented in his appeal.    

In a March 1999 decision, the Board granted entitlement to 
application of the bilateral factor for the ratings assigned 
for the gunshot wound residuals of the right thigh and a 
donor site scar on the left thigh; denied entitlement to 
service connection for disabilities of the left lower 
extremity and denied an increased rating for lumbosacral 
strain.  The Board remanded the remaining claims to the RO 
for further development.  

In the March 1999 remand, the Board also noted that the 
veteran had submitted an NOD as to the propriety of the 
ratings assigned for the gunshot wound residuals and 
psychiatric disability assigned in a November 1970 rating 
decision; however, the RO had never provided him with a 
statement of the case (SOC) addressing those issues.  The RO 
was instructed to issue an SOC addressing the issues of the 
propriety of the ratings for the gunshot wound residuals and 
psychiatric disability, as determined by the rating criteria 
that were in effect in November 1970 and the evidence of 
record at that time.  The RO issued the SOC in October 2002 
and informed the veteran that if he wished to continue his 
appeal on those issues, he had to file a formal appeal.  The 
veteran did not submit a Substantive Appeal or correspondence 
containing the necessary information.  As such, those issues 
are not before the Board.  

The veteran filed a timely appeal of the March 1999 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2001 Order, the Court granted 
the Secretary's Motion for Remand, vacating that portion of 
the March 1999 Board decision that denied the claims for 
service connection for disabilities of the left lower 
extremity and for an increased rating for lumbosacral strain, 
and remanding those matters to the Board for further 
development.  
 
In February 2002, the veteran again appeared before the 
undersigned Veterans Law Judge at a hearing in Washington, 
D.C.  In a May 2002 remand, the Board addressed the two 
issues remanded by the Court and noted that the remaining 
claims which had been remanded to the RO in March 1999 had 
not yet been returned to the Board.  

In the May 2002 remand, the Board also noted that the veteran 
had submitted a timely NOD as to a July 1999 RO decision that 
denied his claim for an automobile and/or adaptive equipment 
allowance and had offered testimony regarding that issue at 
the February 2002 hearing; however, the RO had not yet issued 
an SOC addressing that issue.  The Board directed the RO to 
do so and afford the veteran the opportunity to perfect an 
appeal as to that issue.  See 38 C.F.R. § 19.26 (2002); 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board also 
noted that completion of both of those actions was necessary 
before the Board has jurisdiction over the claim.  The RO 
issued an SOC in June 2002; however, the veteran did not 
submit a Substantive Appeal or correspondence containing the 
necessary information.  Thus, that issue is not before the 
Board.  

The Board has captioned the issues on appeal on the title 
page to reflect the current status of the veteran's claims.  
In a January 2003 rating action, the RO granted service 
connection and assigned a noncompensable rating for 
degenerative changes of the left great toe; increased the 
rating for the gunshot wound residuals to 80 percent, 
effective August 5, 1999; and increased the rating for PTSD 
to 70 percent, effective September 19, 1983.  By that same 
decision, the RO noted that the veteran was entitled to a 
combined evaluation of 90 percent, effective September 19, 
1983 and a 100 percent combined rating, effective August 5, 
1999.  A TDIU was granted from October 1, 1986 through August 
4, 1999.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The competent and probative evidence of record 
establishes that the veteran does not have any disability of 
the left lower extremity for which service connection has not 
already been granted.  

3.  The veteran's service-connected right thigh disability is 
currently characterized as gunshot wound, right thigh, post-
phlebetic syndrome; femoral, saphenous, cutaneous, peroneal 
nerve impairment, history of osteomyelitis; varicose veins, 
right thigh; the disability does not involve amputation, and 
an 80 percent rating, the maximum under the "amputation 
rule," is in effect.  

4.  The veteran's service-connected psychiatric symptoms 
consist primarily of anxiety and tension (with associated 
problems such as sleep difficulties and stomach problems); 
mild, intermittent depression; some obsessive and/or 
compulsive behavior; and more recent impairment in speech and 
thought.  These symptoms reflect no more than serious or 
severe impairment in social and occupational functioning.  

5.  The veteran's service-connected lumbosacral strain is 
primarily manifested by pain resulting in no more than 
moderate overall limitation of motion.  

6.  The veteran's formal claim for increased rating for his 
service-connected right lower extremity disability was 
received at the RO on September 20, 1983, and a September 19, 
1983 VA examination report is the only evidence that can 
reasonably be construed as either a pending, informal claim 
for increase, or evidence (dated within the one-year period 
prior to September 20, 1983) reflecting that his service-
connected right lower extremity disability had increased in 
severity.  

7.  The veteran's formal claim for increased rating for his 
service-connected psychiatric disability was received at the 
RO on June 21, 1984.  The RO accepted the report of a 
September 19, 1983 VA examination as an informal claim for 
increase.  Prior to that date, there was no pending claim for 
increase.  

8.  There is no medical evidence which shows that the 
veteran's service-connected psychiatric disability increased 
in severity warranting a higher evaluation during the  one-
year period prior to September 19, 1983.   

9.  For the period between September 19, 1983 and October 1, 
1986, service connection was in effect for the following 
disabilities:  gunshot wound, right thigh, post-phlebetic 
syndrome, femoral, saphenous, cutaneous peroneal nerve 
impairment, history of osteomyelitis, varicose veins, right 
thigh, rated as 60 percent disabling from September 19, 1983 
(as determined herein); PTSD with anxiety and paranoid 
ideation and obsessive compulsive disorder, rated as 70 
percent disabling from September 19, 1983; and folliculitis, 
rated as 10 percent disabling from September 19, 1983.  The 
combined disability rating was 90 percent.

11.  For the period between April 21, 1970 and March 1, 1984, 
the veteran did not have a single, service-connected 
disability rated as total (100 percent) and additional 
service-connected disability, or combination of disabilities, 
independently ratable at 60 percent or more.

12.  The veteran was granted a TDIU from October 1, 1996 
through August 4, 1999, and a combined schedular disability 
evaluation of 100 percent, from August 5, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for disability of the 
left lower extremity, to include circulatory impairment and 
degenerative arthritis affecting the knee and ankle, claimed 
as secondary to a service-connected disability involving a 
gunshot wound of the right thigh are not met.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 3.159 (2002).

2.  The criteria for a rating in excess of 80 percent rating 
for residuals gunshot wound, right thigh, post-phlebetic 
syndrome; femoral, saphenous, cutaneous, peroneal nerve 
impairment, history of osteomyelitis; varicose veins, right 
thigh, are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.25, 4.68, 4.71a, Code 5284, 
4.124a, Code 8621 (1997 & 2002).

3.  The criteria for a rating higher than 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4. 
130, 4.132, Diagnostic Code 9411 (1987, 1997 & 2002)

4.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 20 percent rating for chronic 
postural low back strain have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).

5.  The criteria for an effective date of September 19, 1993 
for the assignment of a combined 60 percent rating for 
residuals of a gunshot wound to the right thigh have been 
met.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.159, 3.400 
(2002).   

6.  The criteria for an effective date earlier than September 
19, 1983 for the award for the assignment of a 70 percent 
rating for PTSD have not been met.  38 U.S.C.A. §§ 101, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.151, 
3.155, 3.157, 3.159, 3.400 (2002).   

7.  The criteria for an combined evaluation higher than 90 
percent for the veteran's service-connected disabilities for 
the period between September 19, 1983 and October 1, 1986 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.25 (2002).   

8.  The criteria for special monthly compensation, pursuant 
to 38 U.S.C.A. § 1114(s), for the period between April 21, 
1970 and March 1, 1984 have not been met.  38 U.S.C.A. §§ 
1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.350 
(2002).   

9.  The veteran's claim for a TDIU due to service-connected 
disabilities is rendered moot by the assignment of a TDIU 
from October 1, 1986 through August 4, 1999, and a 100 
percent combined evaluation from August 5, 1999.  38 C.F.R. 
§§ 3.340, 4.16 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As noted in the Secretary's Motion, the Court's order and the 
Board's May 2002 remand, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law in November 2000, during the pendency of 
this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(b); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the issues on appeal has been 
accomplished.

Through the various rating decisions, statements of the case, 
numerous supplemental statements of the case, the September 
1991 Board remand, March 1999 Board decision and remand and 
May 2002 Board remand, the veteran has been notified of the 
law and regulations governing entitlement to the benefits he 
seeks, the evidence that has been considered in connection 
with his appeal, and the bases for the denial of the claims.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit information and evidence.  

The May 2002 Board remand notified the veteran of the need 
for VA examinations to adjudicate his claims.  The May 2002 
Board remand and a June 2002 letter to the veteran from the 
RO included reference to the VCAA and recitation of the 
pertinent laws and regulations promulgated pursuant thereto.  
In the June 2002 letter, the RO notified the veteran of the 
information and evidence already considered in connection 
with his claims, indicated what evidence he was responsible 
for providing and what evidence the RO would attempt to 
obtain, as well as the fact that he would be scheduled for a 
VA examination in connection with his claims.  Hence, the 
Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has also been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)). 

Additionally, the Board finds that all necessary development 
has been accomplished.  The veteran presented argument in 
support of his claims during RO hearings in October 1988, 
October 1990 and March 1996 and during Board hearings in 
March 1998 and February 2002.  Moreover, the RO has 
undertaken reasonable and appropriate efforts to assist him 
in obtaining the evidence necessary to substantiate his 
claims, including scheduling the veteran for VA examinations, 
most recently at the direction of the Board, and requesting 
information regarding treatment sources.  The RO obtained 
treatment records from medical providers identified by the 
veteran.  Such evidence has been summarized in the SOC and 
SSOCs, through which the RO also has invited the veteran to 
identify any other information and/or evidence pertinent to 
the claims.  

With regard to the claims for earlier effective dates, the 
Board points out that the central question on appeal involves 
a determination as to when a claim was received or when 
entitlement to a certain benefit arose.  Under the laws and 
regulations governing effective dates, the date of the filing 
of the claim, more often than not, is the controlling factor.  
For the reasons explained in more detail below, the Board 
finds that evidence of record sufficient to decide the 
effective date claims. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claims 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claims 
are ready to be considered on the merits.

II.  Service connection 

The veteran does not claim, nor does the evidence suggest, 
that a left lower extremity disability is the result of an 
injury in service.  Rather, he contends that the claimed 
disability is secondary to the service-connected residuals of 
a gunshot wound to the right thigh.  The veteran claims that 
he has developed circulatory impairment, degenerative 
arthritis, and other disability of the left knee, ankle and 
big toe as a result of compensating for the altered gait 
which is a result of the service-connected right lower 
extremity disability.  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The report of a December 1992 VA neurological examination 
included the examiner's comment that the veteran's left knee 
pain "may be" secondary to compensation for his uneven gait 
secondary to the right leg disability.  A VA orthopedic 
examination conducted at that same time yielded diagnoses of 
left knee, ankle and hip pain of uncertain etiology, 
questionable degenerative changes from discrepancy in leg 
length.  

The veteran was afforded another VA examination in February 
1997 for the specific purpose of obtaining an opinion as to 
whether any impairment in his left lower extremity is related 
to the service-connected right lower extremity.  The examiner 
noted the history of the veteran's in-service injury.  The 
examiner also noted that the veteran had had swelling of his 
left great toe which was initially thought to have been gout.  
For the last several years, however, he had not had any 
symptoms related to the toe.  The veteran complained of pain 
in the left ankle and knee.  Following physical examination, 
the diagnoses included "[n]o objective evidence of joint 
disease in the left leg" and "degenerative changes left 
foot."  The examiner specifically noted that there was no 
evidence of any significant disease of the left leg and no 
evidence that the symptoms of the left leg are a consequence 
of the service-connected right leg disability.  The examiner 
also noted that there was no evidence of any circulatory 
abnormality in the left leg.  

As noted hereinabove, the veteran appealed the Board's March 
1999 denial of the claim of service connection.  The Board 
remanded the case in May 2002 in order to afford the veteran 
another VA examination.  The veteran presented to a VA 
examination in September 2002 at which time the examiner 
noted that the claims file had been available and reviewed.  
The examiner reviewed the veteran's pertinent history and 
documented his current complaints.  In a November 2002 
addendum to the examination report, the examiner noted that 
x-ray studies had revealed a left hallux valgus deformity 
with associated degenerative changes.  "While the condition 
is rather common, it would seem as likely as not that it may 
have been inducted [sic] by the veteran's altered gait 
[secondary] due to the [right] leg injury."  The examiner 
further commented that, other than scars from the venous 
harvest sites on the left thigh used for repairing vascular 
damage in the right leg (for which service connection is 
already in effect), "there is no other abnormality (in the 
[left] leg)."  

In a January 2003 rating decision, the RO granted service 
connection and assigned a noncompensable rating for 
degenerative changes, left great toe associated with gunshot 
wound, right thigh, effective July 1, 1996.  

Considering the evidence of record in light of the above-
cited criteria for a grant of secondary service connection, 
the Board finds that the claim under consideration must be 
denied.  The veteran contends that a left lower extremity 
disability was caused by the service-connected right leg 
disability.  However, the Board finds that the preponderance 
of the competent medical evidence is against that assertion.  
Although the December 1992 VA examination report included an 
opinion that the veteran's left leg pain "may be" secondary 
to degenerative arthritis caused by compensating for the 
service-connected right leg wound, both the February 1997 and 
September 2002 VA examiners found no evidence of any 
abnormality (other than the degenerative changes of the left 
great toe and scars from the donor site, for which service 
connection has already been granted).  The Board finds that 
the February 1997 and September 2002 opinions are more 
probative on the question of whether the veteran does, in 
fact, have additional disability for which secondary service 
connection may granted-the threshold question in this case.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  Absent probative evidence 
of current, additional disability for which secondary service 
connection may be granted, the claim must be denied.  

The Board has considered the veteran's assertions; however, 
as a layperson without the appropriate medical training or 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter, such as whether he, in fact, 
suffers from additional disability, and, if so, whether that 
disability is secondary to service-connected disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

As the competent and probative medical evidence in this case 
militates against the claim, the Board must conclude that the 
criteria for secondary service connection are not met.  See 
38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
for service connection, that doctrine is not applicable.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

III.  Increased ratings

The veteran contends that his service-connected right thigh, 
PTSD and low back disabilities are more severe than the 
current ratings indicate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Pertinent to the increased rating claims now before the 
Board, the Board notes that, during the course of this 
appeal, VA revised the criteria for muscle injuries, 
effective July 3, 1997, and revised the criteria for diseases 
of the arteries and veins, effective January 12, 1998.  VA 
also revised the criteria for evaluating psychiatric 
disabilities, effective February 3, 1988, and again, 
effective November 7, 1996.  Where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

In this case, the RO has considered the veteran's claims for 
increased ratings under both the former and revised schedular 
criteria (see January 2003 SSOC); as such, there is no due 
process bar to the Board doing likewise, applying the more 
favorable result, if any.  See Bernard, 4 Vet. App. at 394.  
Thus, the Board will proceed to analyze the veteran's claims 
for increased ratings for the gunshot wound residuals and 
psychiatric disability under each set of criteria to 
determine if one is more favorable to him.  If an increase is 
warranted based solely on the revised the criteria, the 
effective date of the increase cannot be earlier than the 
effective date of the revised criteria.  See VAOGCPREC 3-
2000; 65 Fed. Reg. 33422 (2000).  

A.  A rating in excess of 80 percent for residuals of a 
gunshot wound
to the right thigh

Service medical records reveal that, in August 1969, the 
veteran sustained a through and through gunshot wound to the 
right thigh, lateral to medial, with laceration of the 
femoral artery, open comminuted fracture of the right femur 
and right peroneal nerve palsy.  Initial treatment consisted 
of replacing blood loss, extensive debridement, femoral 
artery graft and skeletal traction.  A September 1969 chart 
extract noted that the wound, on the medial aspect of the 
right mid thigh, measured 8 x 3 inches.  A February 1970 
Physical Evaluation Board report noted the following 
disabilities:  gunshot wound, right thigh, with femoral 
artery involvement; compound comminuted fracture, right 
femur; status-post arterial graft, right femoral artery; 
ligation, right femoral vein; osteomyelitis, right femur, 
currently quiescent; and peroneal palsy, mild.  

In a May 1970 rating action, service connection was granted 
and a 100 percent rating assigned (under Diagnostic Codes 
5000-5255-7199 and 7113) for residuals, gunshot wound, right 
thigh, fracture right femur, osteomyelitis with peroneal 
palsy, effective April 21, 1970.  

In a November 1970 rating decision, the RO noted that the 100 
percent pre-stabilization rating had been in effect from 
April 21, 1970 through April 30, 1971.  Effective May 1, 
1971, the RO rated the gunshot wound residuals as follows:  
residuals, gunshot wound right thigh with 1/2" shortening of 
extremity, 30 percent disabling under Diagnostic Code 5315; 
femoral and saphenous and cutaneous nerve impairment, 
sensory, 20 percent disabling, under Diagnostic Codes 8526-
8529; and deep peroneal nerve impairment, 10 percent under 
Diagnostic Code 8523.  

In an April 1980 rating decision, the RO granted service 
connection for varicose veins of the right leg, as secondary 
to the service-connected gunshot wound and assigned a 10 
percent rating under Diagnostic Code 7120, effective January 
12, 1980.

In a June 1984 rating decision, the RO determined that 
November 1970 and April 1980 rating actions violated the 
provision against pyramiding (38 C.F.R. § 4.14) and were 
clearly and unmistakably erroneous in assigning separate 
ratings for the nerve impairment and varicose veins of the 
right leg because the disability ratings are for the same 
condition.  As such, the gunshot wound residuals were rated 
as follows:  right thigh gunshot wound with shortening of the 
leg, 30 percent disabling from May 1, 1971; impairment of 
femoral, saphenous, cutaneous and peroneal sensory nerves 
with varicose veins, 30 percent disabling from January 1, 
1980.  

In an April 1986 decision addressing another claim, the Board 
referred the claim for increased rating for the residuals of 
a gunshot wound of the right lower extremity, consisting of 
neurological and vascular injury, to the RO for appropriate 
action.  In a February 1987 rating action, the RO confirmed 
and continued the two separate 30 percent ratings for the 
right lower extremity disability.  

In a July 1987 rating action, the RO noted that recent VA 
treatment records established that vascular problems 
associated with the service-connected gunshot wound of the 
right lower extremity were of such severity to warrant a 60 
percent evaluation under Diagnostic Code 7121.  The RO 
further noted that, per 38 C.F.R. § 4.68 (the amputation 
rule), evaluation of all right thigh gunshot wound residuals 
was limited to a 60 percent evaluation under Diagnostic Code 
5162.  The RO consolidated the gunshot wound residuals, nerve 
impairment and varicose veins and characterized the veteran's 
disability as right thigh gunshot wound residuals with post-
phlebitis syndrome and femoral, saphenous, cutaneous and 
peroneal sensory nerve impairment.  The RO assigned a 60 
percent rating under Diagnostic Codes 7121-5162, effective 
October 3, 1985.   

In December 1987, the veteran submitted an NOD as to both the 
rating and effective date assigned for the right lower 
extremity disability.  The RO issued an SOC in May 1988 and 
the veteran perfected his appeal in June 1988.  

In an April 1993 rating decision, the RO continued the 60 
percent rating for the right lower extremity disability, but 
changed the effective date to September 20, 1983.  In that 
same decision, the RO granted service connection and assigned 
a 10 percent rating for a left thigh scar at the donor site 
for a saphenous vein graft performed during service as part 
of treatment for the right thigh gunshot wound, effective 
March 28, 1988.

In February 1994, the RO granted service connection for 
osteomyelitis and evaluated that condition as part of the 
service-connected right leg disability; the 60 percent rating 
was continued.  The RO noted that, given the extent of the 
service-connected residuals of the right thigh gunshot wound, 
the elective level of amputation, were amputation to be 
performed, is actually higher up the thigh and an 80 percent 
rating could be assigned.  However, the RO determined that 
the evidence did not support assignment of an 80 percent 
rating. 

In a July 1999 rating action, the RO effectuated a March 1999 
Board decision which found that the veteran was entitled to 
application of a bilateral factor in evaluating disabilities 
of both thighs.

In a January 2003 rating action, the RO increased the rating 
for the veteran's right lower extremity disability to the 
current level of 80 percent, effective August 5, 1999, and 
considered Diagnostic Codes 7121 and 5161.  At that time, the 
RO characterized the service-connected disability as gunshot 
wound, right thigh, post-phlebetic syndrome; femoral, 
saphenous, cutaneous, peroneal nerve impairment, history of 
osteomyelitis; varicose veins, right thigh.  Findings 
reported on VA examination conducted on that date were noted 
to support assignment of a 60 percent evaluation under 
Diagnostic Code 8520 based on neurological impairment and 
another 60 percent evaluation under Diagnostic Code 7121 
based on venous findings.  Pursuant to the provisions of 
38 C.F.R. § 4.25, the combined evaluation was calculated as 
84 percent; however, in consideration of 38 C.F.R. § 4.68, 
the RO assigned a single 80 percent evaluation.  In making 
that determination, the RO specifically considered the 
revised muscle and vein codes. 

The report of a September 2002 VA examinations yielded 
diagnostic impressions of status-post gunshot wound to the 
right thigh, chronic swelling of the right lower extremity 
from the distal thigh to the foot, mild venous stasis 
dermatitis on the medial aspect of the veteran's right ankle, 
a two-inch shortening of the veteran's right leg, when 
compared to the left and mild muscle loss in the right thigh 
with associated weakness and fatigue.  

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  The Board notes that 38 C.F.R. 
§ 4.68 was not affected by the changes in the rating criteria 
made during the course of this appeal.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5161, amputation of the upper third 
of the thigh, one-third of the distance from the perineum to 
knee joint measured from the perineum would warrant 
assignment of an 80 percent rating.  Under Diagnostic Code 
5160, amputation resulting in disarticulation with loss of 
extrinsic pelvic girdle muscles would warrant assignment of a 
90 percent rating.  

As noted above, in the January 2003 rating action, the RO 
combined the residuals of the veteran's service-connected 
gunshot wound to the right thigh and assigned an 80 percent 
evaluation for the right lower extremity disabilities.  The 
RO determined that the evidence supported assignment of 
separate 60 percent ratings which would combine to an 84 
percent evaluation.  See 38 C.F.R. § 4.25.  Assignment of a 
higher rating for the veteran's residuals of the gunshot 
wound to the right thigh under any of the applicable rating 
criteria-i.e. separate ratings of 60 percent or more for the 
neurological and venous impairment or muscle injury-would 
result in a combined rating that would exceed the 80 percent 
rating noted in Diagnostic Code 5161 and would, thus, violate 
the "amputation rule" of 38 C.F.R. § 4.68.  Moreover, since 
there is no evidence of amputation, there is no basis for 
consideration of assignment of 90 percent evaluation for an 
elective level of amputation at a level above the upper third 
of the thigh, such that it would result in disarticulation, 
with loss of extrinsic pelvic girdle muscles.  

Thus, there simply is no legal basis for assignment of any 
higher evaluation for the veteran's service-connected gunshot 
wound residuals of the right lower extremity.  Where, as 
here, the law is dispositive of the claim, the claim must be 
denied as matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

B.	A rating in excess of 70 percent for PTSD with anxiety 
and paranoid ideation and obsessive convulsive disorder 

In an August 1971 rating action, service connection was 
granted and a 10 percent evaluation assigned for anxiety 
reaction, effective May 1, 1971.  In an April 1986 decision, 
the Board noted that the veteran had recently offered 
testimony that his service-connected psychiatric condition 
had worsened and the claim for increased rating was referred 
to the RO.  In the February 1987 rating action presently on 
appeal, the RO characterized the veteran's service-connected 
psychiatric disorder as generalized anxiety disorder with 
paranoid ideation and assigned a 30 percent rating, from 
October 3, 1985.  In December 1987, the veteran expressed 
disagreement with the evaluation assigned and the effective 
date.  The RO issued an SOC on those issues in May 1988 and 
the veteran perfected his appeal in June 1988.  

The Board initially reviewed the veteran's appeal in 
September 1991, at which time it was remanded to the RO.  In 
an April 1993 rating action, the RO characterized the 
veteran's disability as generalized anxiety disorder, PTSD, 
and increased the rating to 50 percent, effective June 21, 
1984.  By a February 1994 rating action, the RO continued the 
50 percent rating but assigned an effective date of September 
19, 1983.  In doing so, the RO noted that the veteran had 
undergone a VA examination on September 19, 1983, in 
connection with a claim for continued entitlement to 
unemployability benefits.  As such, consideration of the 
evaluations of all of the veteran's service-connected 
disabilities was contemplated at that time.  The RO accepted 
September 19, 1983 as the date of claim for increased rating 
for the veteran's service-connected psychiatric disability.  

The Board again remanded to the RO the claim for an increased 
rating for PTSD in March 1999 and May 2002.  In a January 
2003 rating action, the RO increased the rating to the 
current level of 70 percent, effective September 19, 1993.  
At that time, the veteran's service-connected psychiatric 
disability was characterized as PTSD with anxiety and 
paranoid ideation and obsessive compulsive disorder.  Thus, 
the question of the veteran's entitlement 

Pertinent medical evidence includes a June 1984 statement 
from George I. Gahm, M.D., a private psychiatrist who 
reported that he had been treating the veteran since 1977 for 
a variety of symptoms including anxiety, depression, paranoid 
ideation, obsessive speech (circumstantiality), 
suspiciousness, magical thinking, occasional loose thought 
association and social isolation.  Dr. Gahm noted that the 
veteran had been "unable to establish and/or maintain 
suitable [and] meaningful object relationships."  The 
diagnosis was that of psychoneurotic disorder with anxiety, 
depression and obsessive compulsive features. 

An October 1984 VA psychiatric examination yielded a 
diagnosis of anxiety disorder with depressed features.  The 
examiner described the veteran's speech as intact and his 
answers to questions were given in a slow drawl, but appeared 
accurate.  The veteran's predominant symptoms were noted to 
be anxiety and tension that leads to sleep difficulty, 
stomach indigestion and difficulty relating to people.  The 
examiner noted that there was "on and off" mild evidence of 
depression.  Orientation and intellectual functioning, 
however, were intact and there was no evidence of psychosis, 
delusion or hallucinations.  

In an August 1986 letter, Dr. Gahm related that the veteran 
had a longstanding history of emotional illness and had been 
seen for problems involving obsessive compulsive behavior, 
paranoid ideation and chronic anxiety.  Dr. Gahm noted that 
the veteran was currently in the longest continuous 
employment (two years) however, that time period had been 
fraught with problems and difficulties with fellow employees.  
Dr. Gahm commented that treatment has been difficult due to 
the veteran's severe problem with circumstantiality, but 
there had been some progress as evidenced by his working 
regularly.  

The report of an October 1986 VA examination yielded a 
diagnosis of generalized anxiety disorder, very severe, with 
paranoid ideation and obsessive compulsive behavior.  There 
was an additional diagnosis of schizotypal personality 
disorder.  The examiner commented that the evaluation of the 
veteran's nervous condition indicated that his ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  Also, by reason of the 
nervous condition symptoms, the reliability and efficiency 
levels are so reduced as to result in severe industrial 
impairment.  The examiner characterized the prognosis for 
satisfactory social relationships and industrial 
accomplishments as severely impaired by the underlying 
diagnosis of personality disorder.  

The report of a February 1989 VA psychiatric examination 
includes that examiner's observation that "for nearly all of 
this veteran's adult life, he has been severely impaired in 
his ability to have any sort of interpersonal relationship.  
He has been severely impaired in his ability to find and keep 
employment, and he has also had severe limitations in his 
physical mobility."  The examiner further noted that, 
despite the fact that the veteran has been evaluated by a 
private psychiatrist and VA physicians and has undergone 
extensive testing, it was unclear what was causing the severe 
psychiatric impairment.  The examiner noted that the veteran 
had "never quite been able to pull things together, 
psychiatrically speaking," since the in-service gunshot 
wound.  

On mental status examination, the veteran was described as 
alert, with a very prominent difficulty with 
circumstantiality and tangentiality.  He did not appear 
delusional and he denied hallucinations.  The veteran denied 
homicidal or suicidal ideation, however, it was "extremely 
obvious that he has great difficulty in completing a thought, 
much less a sentence."  The veteran's insight was limited by 
his difficulty with thinking and his social judgment appeared 
to be severely impaired by reason of his psychiatric 
condition.  The diagnoses included severe generalized anxiety 
disorder.

In a June 1989 statement, Allen G. Roberts, M.D., a private 
psychiatrist, noted that he had spent 20 hours with the 
veteran and it was Dr. Roberts' opinion that the 
characteristics and symptoms of the veteran's PTSD have 
"interfered with his becoming gainfully employed."

The report of a December 1992 VA Social and Industrial Survey 
included a review of the veteran's medical history and 
"sporadic" employment history.

The veteran was afforded a VA examination for PTSD in January 
1997 at which time his psychiatric and medical history was 
reviewed.  The examiner noted that the veteran was currently 
unemployed.  He reported sleep difficulties, daily intrusive 
memories and an occasional full flashback.  The veteran was 
not very sociable, was hypervigilant and had a startle 
response.  On mental status examination, the veteran was 
described as oriented; affect was appropriate and perhaps 
slightly tense.  Speech was essentially normal in mechanics 
and content.  There was no history or current evidence of 
psychosis.  The diagnosis was that of PTSD and the examiner 
assigned a Global assessment of Functioning  (GAF) score of 
"about 60."

The report of an August 1999 VA mental disorders examination 
included a review of the history of the veteran's in-service 
gunshot wound and subsequent treatment.  The examiner noted 
that the veteran had stopped working because of bleeding 
related to his service-connected leg disability.  On mental 
status examination, the veteran was fully oriented, but was 
difficult to interview because he answered questions with 
long dissertations.  Following the examination, the examiner 
observed that the veteran suffers from some degree of PTSD, 
in addition to an obsessive character with paranoid features.  
It was not clear, however, that the obsessive character 
related to service.  The diagnoses included PTSD and the 
examiner assigned a GAF score of 38. 

Outpatient treatment records include a December 2001 chart 
entry noting that the veteran was currently in crisis because 
he and his family had been evicted from their home.  As a 
result, his PTSD symptoms had been heightened and his 
paranoid thinking had increased.

Prior to February 3, 1988, under the General Rating Formula 
for Psychoneurotic Disorders, a 70 percent rating was 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is seriously 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is pronounced impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation was for assignment when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132 (1987).  

On and after February 3, 1988, a 70 percent evaluation was 
for assignment when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent rating 
was for assignment when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; for totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior; 
or for demonstrable inability to obtain or retain employment.  
See 53 Fed. Reg. 22 (1988).  The three criteria for a 100 
percent criteria were held to represent three independent 
bases for the award of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994). 

Effective November 7, 1996, the new criteria for evaluating 
psychiatric disabilities were codified at the newly 
designated 38 C.F.R. § 4.130.  Under the General Rating 
Formula for Mental Disorders currently in effect, a 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is for assignment in cases of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130 (2002).  

The RO has evaluated the veteran's service-connected 
psychiatric disorder as 70 percent disabling, from September 
19, 1983.  The veteran contends, in essence, that 
symptomatology associated with his service-connected 
psychiatric disorder is more severe than that rating 
indicates. 

Based upon a review of the evidence of record since September 
1983, the Board finds that a rating in excess of 70 percent 
is not warranted under any version of the applicable rating 
criteria.  Considering the veteran's symptoms manifested 
since the award of a 70 percent rating from 1983-primarily, 
anxiety and tension (with associated problems such as sleep 
difficulties and stomach indigestion); mild, intermittent 
depression; some obsessive and/or compulsive behavior; and 
more recent impairment in speech and thought-the Board finds 
that there is no evidence demonstrating that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people is more than seriously or severely 
impaired.  This level of impairment is consistent with the 
currently assigned 70 percent evaluation, under any version 
of the applicable rating criteria.  

As indicated above, the evidence does not demonstrate that 
the veteran's psychoneurotic symptoms border on gross 
repudiation of reality.  The record does not show that the 
veteran suffers from such severe psychiatric symptoms as to 
cause gross impairment of thought processes or communication, 
delusions, hallucinations or grossly inappropriate behavior.  
No disorientation to time or place has been shown and the 
veteran's memory is largely intact.  Moreover, while the 
veteran clearly has had some interpersonal and employment 
difficulties, neither virtual isolation in the community, nor 
demonstrable inability to obtain or retain employment-solely 
as a result of the service-connected psychiatric disability-
has been demonstrated.  Regarding the latter point, the Board 
notes that while various examiners have commented upon the 
significant impact of the veteran's psychiatric disability on 
his employability, such is contemplated in the currently 
assigned 70 percent evaluation.  Simply stated, total 
occupational social and industrial impairment as a result of 
service-connected psychiatric disability has not been 
demonstrated.  Interestingly, while the veteran's symptoms, 
and not the examiner's characterization of a disability is 
"mild," "moderate," "severe," or "total" is 
controlling, none of the examiners have assessed the service-
connected psychiatric disability as totally disabling.  

The Board also finds that the GAFs assigned in this case 
provide no basis for assignment of a 100 percent rating for 
service-connected psychiatric disability.  The GAF scores 
assigned since 1983 have been reported as ranging from 
"about 60" at the time of the January 1997 VA examination 
to 38 at the time of the most recent, August 1999, VA 
examination.  GAF scores reflect the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  Id.  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a)..  

A GAF of 51 to 60 is defined as indicating overall moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers); whereas a GAF of 31 to 
40 is defined as indicating some impairment in reality 
testing or communication or major impairment in several areas 
such as work, family relations, judgment, thinking or mood.  
Although the most recent VA examination included a GAF score 
of 38, no such low score appears anywhere else in the record, 
and the examiner also indicated that the veteran was fully 
oriented.  The Board finds the totality of the evidence, to 
include the actual symptoms noted clinically, and the 
comments and treating physicians' observations, is not 
consistent with the assignment of the lower score.  Rather, 
such findings and observations support the conclusion that a 
rating in excess of 70 percent is not warranted under the any 
of the rating criteria in effect prior to February 3, 1988, 
between February 3, 1988 and November 6, 1996, or since 
November 7, 1996.  

Under these circumstances, the Board must conclude that the 
claim for an increased rating for PTSD must be denied.  In 
reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert 1 Vet. App. at 55-57.  

C.  A rating in excess of 10 percent for lumbosacral 
strain

An April 1993 rating action granted service connection and 
assigned a 10 percent rating for lumbosacral strain, 
effective March 28, 1988.  As noted hereinabove, the Court 
vacated the Board 's March 1999 decision denying an increased 
rating and remanded the claim to the Board for further 
development.   

The veteran contends that he experiences persistent low back 
pain.  The report of a February 1997 VA examination included 
a diagnosis of chronic low back pain syndrome due to lumbar 
strain; however, on examination there was no spasm or 
deformity noted.  The veteran demonstrated flexion to 100 
degrees, extension to 30 degrees, lateral bending to 30 
degrees.  The examiner commented that the chronic low back 
pain may be a function of limitation caused by the right leg 
disability; however, at the present time, there were no 
objective physical findings of any significance as far as 
chronic low back pain was concerned.  

As directed by the Court, the Board remanded the case in May 
2002 and directed the RO to afford the veteran another VA 
examination.  The veteran presented to a September 2002 
examination with complaints of a "slight tremoring" of the 
muscles of the back which he related to distance walking.  
The examiner noted that the veteran occasionally used an 
over-the-counter medication for back pain but generally used 
medication for all his vascular and orthopedic problems.  On 
physical examination, the examiner noted straightening of the 
lumbar spine with tense paraspinal muscles.  The veteran was 
able to forward flex to 80 degrees without pain, extend to 15 
degrees and laterally flex 25 degrees to the right and 30 
degrees to the left "without significant pain."  The 
diagnostic impressions included mild degenerative arthritis 
of the lumbar spine commensurate with the veteran's age and 
episodic paravertebral muscle spasm, likely a result of the 
veteran's altered gait.  Diagnostic studies revealed slight 
degenerative changes of the lumbar spine.  

The veteran's service-connected low back disability is 
currently rated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Under Diagnostic 
Code 5295, a 10 percent rating is established for lumbosacral 
strain with characteristic pain on motion; a 20 percent 
rating is established when there is muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 40 percent rating is established when 
there is severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

In the alternative, the veteran's disability may be evaluated 
under Diagnostic Code 5292, pertaining to limitation of 
motion of the lumbar spine.  Under that code, a 10 percent 
rating is assignable for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating for when there is severe limitation of motion.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Considering the evidence of record in light of the above-
referenced criteria, the Board finds that, giving the veteran 
the benefit of the doubt, the criteria for a 20 percent 
rating for overall  moderate limitation of motion of the 
lumbar spine under Diagnostic Code 5292 is warranted.  The 
veteran has complained of persistent low back pain and the 
February 1997 VA examination included a diagnosis of the 
same.  Range of motion noted on VA examination in September 
2002 was less than that recorded in February 1997.  The 
veteran was able for forward flex to 80 degrees, as opposed 
to 100 degrees and extension was reduced to 15 degrees, from 
30.  The Board notes that while the examiner reported that 
the veteran demonstrated forward flexion without pain, 
extension and lateral flexion were noted to be without 
"significant" pain.  

While the limitation of motion demonstrated during the VA 
examinations has been no more than slight, the Board notes 
that the examinations were not conducted during a flare-up 
and neither examination included a specific comment on any 
additional range of motion lost.  On the most recent VA 
examination the examiner commented that extension and lateral 
flexion were performed without significant pain, as opposed 
to forward bending which was performed without pain.  
However, the Board finds that during a flare-up, his overall 
range of motion, as estimated by the VA examiner, would more 
closely approximate moderate limitation of motion.  
Considering the examination findings, 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, and with resolution of all reasonable doubt 
in the veteran's favor (see 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102), the Board finds that the criteria for a 
rating of 20 percent, for overall moderate back disability 
under Diagnostic Code 5292, are met.

However, the Board finds that no higher evaluation is 
warranted under any applicable diagnostic code.  Even 
considering the extent of probable functional loss due to 
pain during flare-ups, severe limitation of lumbar spine 
motion, for which a 30 percent evaluation is assignable under 
Diagnostic Code 5292, is not shown.  There also is no basis 
for assignment of a rating in excess of 20 percent under 
either Diagnostic Code 5293 or 5295.  The evidence of record 
does not establish evidence of intervertebral disc syndrome 
such that Diagnostic Code 5293 should be considered and the 
findings are not consistent with severe lumbosacral strain.

Under these circumstances, the Board concludes that a 20 
percent, but no higher rating, for service-connected low back 
disability, are met.  

D.  Extra-schedular consideration

The above discussion of each of the veteran's claims for 
increase is based on application of pertinent provisions of 
VA's Schedule for Rating Disabilities.  As a final point, the 
Board determines that it is not shown that the schedular 
criteria are inadequate to evaluate any of the disabilities 
for which an increase is sought.  In this regard, the Board 
finds that such exceptional factors as marked interference 
with employment (i.e., beyond that contemplated by the 
assigned ratings) is not shown.  Nor does the evidence 
indicate that any of the disabilities has necessitated 
frequent periods of hospitalization, or that any such 
disability has otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of such evidence, the Board is not refer this matter 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

IV.  Earlier Effective Date Claims

The veteran contends that the effective dates of the 
assignment of the a 60 percent rating for residuals of the 
gunshot wound to the right thigh and for the assignment of a 
70 percent rating for PTSD should be earlier than the dates 
assigned; i.e. September 20 and 19, 1983, respectively.  As 
detailed previously, in a January 2003 rating action, the RO 
assigned an 80 percent rating for the gunshot wound 
residuals, effective August 5, 1999.  The veteran has not 
expressed disagreement with that effective date.  As such, 
the discussion with respect to that disability will be 
limited to the effective date assigned for the 60 percent 
evaluation.  

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Specifically with regard to claims for increased 
disability compensation, the pertinent legal authority 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received by VA within 
one year after that date; otherwise the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(o)(2).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of a 
claim.  The provisions of this regulation apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 

A.  An effective date earlier than September 20, 1983, for 
the assignment of a 60 percent rating for residuals of the 
gunshot wound to the right thigh.

In a statement date-stamped as having been received at the RO 
on September 20, 1983, the veteran submitted a statement that 
he wished to submit a supplemental claim for phlebitis and 
thrombophlebitis.  In an April 1993 rating decision changing 
the effective date for the assignment of the 60 percent 
rating for the right lower extremity disability to September 
20, 1983, the RO noted that, on that date, the veteran had 
submitted a claim for an increased evaluation for the right 
leg disability based on vascular changes. 

The veteran has argued that the effective date should be a 
date in January 1980, based on a claim he filed at that time.  
The Board notes that two physicians' statements received at 
the RO on January 12, 1980, were accepted as a claim for 
increase and the veteran was afforded VA examinations in 
connection with that claim in March and April 1980.  In 
correspondence dated May 22, 1980, the RO notified the 
veteran that service connection was being granted, and a 10 
percent rating assigned, for varicose veins and a claim of 
loss of use of his right leg due to service-connected 
conditions was being denied.  As the veteran did not appeal 
that decision, it constitutes a final resolution of the 
January 1980 claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  As the next correspondence from 
the veteran was the statement received at the RO on September 
20, 1983, this date constitutes the date of the claim for 
effective date purposes.  

Thus, the only remaining question before the Board is whether 
it was factually ascertainable from the evidence of record 
that the veteran's right lower extremity disability was 
productive of symptomatology warranting an increased rating 
within the one-year period prior to the filing of the 
September 20, 1983 claim.  See 38 C.F.R. § 3.400(o)(1).  The 
Board is required to look at all communications in the claims 
file that may be interpreted as a claim, formal and informal, 
for increased benefits, and then, look to all other evidence 
of record to determine the "earliest date as of which," 
within the year prior to the claim, the increase in 
disability was ascertainable.  See Servello v. Derwinski, 3 
Vet. App. 196 (1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.155, 3.400(o)(2).

The only evidence dated within the year prior to September 
20, 1983, reflecting increased disability is the report of 
the September 19, 1983 VA examination; that is the only 
document that could even reasonably be construed either as an 
earlier, informal claim for increase, deemed constructively 
of record as of the date of the examination (see 38 C.F.R. § 
3.157(b)(1) and Dunn v. West, 11 Vet. App. 462, 466-67 
(1998)), or pursuant to 38 C.F.R. § 3.400(o)(2), the first 
date upon which it was factually ascertainable that an 
increase in rating (warranting assignment of a higher 
evaluation) had occurred.  The September 19, 1983 examination 
yielded findings of dramatic stasis edema, pitting, right 
leg; right leg shortening with pelvic tilt; deformity of 
right leg by muscle loss; muscle strength appears diminished; 
paresthesia of anterior, medial and lateral aspects of right 
leg.  The diagnoses were residuals of gunshot wound right 
thigh, with 1 1/4 inch shortening; femoral and saphenous 
cutaneous nerves, deep peroneal nerve injury and varicose 
veins secondary to right femoral vein ligation.  

Thus, the Board finds that September 19, 1983, and not 
September 20, 1993, is the appropriate effective date for the 
assignment of the 60 percent rating for the service-connected 
residuals of a gunshot wound to the right lower extremity.  
While the Board points out, parenthetically, that under the 
law, the commencement of payment of VA monetary benefits is 
delayed until the first date of the calendar month following 
the month in which the effective date of the award is 
assigned (see 38 U.S.C.A. § 5111 and 38 C.F.R. § 3.31), and, 
hence, the award herein results in no additional monetary 
benefits, an earlier effective date of September 19, 1983, 
for the award of the 60 percent evaluation for service-
connected right lower extremity disability, is nonetheless, 
assignable. 

C.  An effective date earlier than September 19, 1983, for 
the assignment of a 70 percent rating for PTSD

In a statement date-stamped as having been received at the RO 
on June 21, 1984, the veteran's representative submitted a 
claim for increased rating for the service-connected nervous 
condition.  

In the February 1987 rating action presently on appeal, the 
RO increased the rating for the veteran's service-connected 
psychiatric disorder and assigned an effective date of 
October 3, 1985.  The veteran perfected an appeal as to the 
evaluation and the effective date.  In an April 1993 rating 
action, the rating was increased to 50 percent and the 
effective date changed to June 21, 1984.  By a February 1994 
rating action, the effective date was changed to September 
19, 1983.  In January 2003, the RO increased the rating to 70 
percent, effective September 19, 1983.  In choosing September 
19, 1983 as the effective date for the assignment of the 
increased ratings, the RO accepted noted that the veteran had 
undergone a VA examination on that date.  Although a 
psychiatric examination was not included at that time, the RO 
noted that the issue which prompted the examination was 
continued entitlement to unemployment benefits, and therefore 
contemplated consideration of the evaluation of all of the 
veteran's service-connected disabilities.  

The actual claim was received on June 21, 1984.  The RO has 
considered September 19, 1983 (the date of the VA 
examination) as the date of claim although the Board notes 
that the examination conducted that date did not include any 
findings pertaining to the service-connected psychiatric 
disability.  However, because a claim for increased rating 
for PTSD (a claim specifying the benefit sought) was received 
within one year from the date of the examination (the claim 
received in June 1984), the date of examination can be 
accepted as the date of claim.  See 38 C.F.R. § 3.157(b)(1).

Thus, having determined that September 19, 1983 is the date 
of claim, the next question before the Board is when was it 
factually ascertainable from the evidence of record that the 
veteran's psychiatric disability was productive of 
symptomatology warranting a 70 percent rating.  See 38 C.F.R. 
§ 3.400(o)(1).  As indicated above, the Board is required to 
look at all communications in the claims file that may be 
interpreted as a claim, formal and informal, for increased 
benefits, and then, look to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  Servello, 3 Vet. App. at 196; 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.155, 3.400(o)(2).

In assigning the 30 percent rating, and in the subsequent 
rating actions which increased the rating to 50 and 70 
percent, the RO considered 38 C.F.R. § 4.132, Diagnostic Code 
9400.  Under the rating criteria in effect on September 19, 
1983, a 70 percent rating was assigned in cases where the 
ability to establish and maintain effective or favorable 
relationships with people is seriously impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is pronounced impairment in the ability to obtain 
or retain employment.  A 100 percent rating was for 
assignment where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation or 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as phantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132 (1988).   

Applying the law and regulations to the case at hand, the 
Board finds that there is no evidence of record during the 
one year prior to September 19, 1983 from which it is 
factually ascertainable that the veteran's service-connected 
psychiatric condition had increased in severity to warrant 
the assignment of a 70 percent rating.  The Board again notes 
that the VA examination conducted on September 19, 1983-the 
report of which the RO accepted as the claim for increase-
does not include any findings pertaining to the veteran's 
psychiatric condition.  

Given that it was not factually ascertainable that the 
veteran's psychiatric condition had increased in severity 
within the one-year period prior to September 19, 1983, the 
general rule regarding effective dates applies in this case.  
In the absence of any pending claim for increase prior to 
September 19, 1983, in the absence of medical evidence from 
which it is factually ascertainable that a 70 percent rating 
for psychiatric disability was warranted prior to September 
19, 1983, and in view of the total record, the Board finds 
that the there is no legal basis for an effective date prior 
to September 19, 1993 for the assignment of a 70 percent 
rating for the veteran's psychiatric condition prior to 
September 19, 1993.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102, 
Gilbert, 1 Vet. App. at 55-57.  

V.  Higher Combined Rating from March 1, 1984 to March 28, 
1988

The veteran has contended on several occasions that the 
combined service-connected evaluation is in error.  The claim 
on appeal was initially characterized as entitlement to a 
combined rating higher than 80 percent from March 1, 1984 to 
March 28, 1988.  The effect of the January 2003 rating 
decision is a combined evaluation of 90 percent, effective 
September 19, 1983 and a 100 percent combined rating, 
effective August 5, 1999.  A TDIU was granted from October 1, 
1986 through August 4, 1999.  

Thus, the question on appeal is limited to whether the 
combined evaluation in effect for the period from September 
19, 1983 to October 1, 1986 should be greater than 90 
percent.  In this decision, the Board increased the rating 
for the service-connected low back disability to 20 percent.  
The RO granted service connection for a low back disability 
in a January 1991 rating action and assigned a 10 percent 
rating, effective March 28, 1988.  Without deciding the 
effective date of the Board's recent grant of the 20 percent 
rating for the low back, the Board notes that the effective 
date of the increase cannot be prior to the date of the grant 
of service connection-March 28, 1988.  See 38 C.F.R. 
§ 3.400.  As such, the assignment of the 20 percent rating 
will not effect the question of the proper combined 
evaluation as the period in question is prior to the 
effective date of the grant of service connection for the low 
back disability.  

The Rating Schedule provides a formula for determining the 
total schedular rating available for a veteran's service-
connected disabilities.  This is accomplished by providing a 
total combined disability rating which results from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity.  38 C.F.R. § 4.25. 

In the present case, for the period from September 19, 1983 
to October 1, 1986, service connection was in effect for the 
following disabilities:  gunshot wound, right thigh, post-
phlebetic syndrome, femoral, saphenous, cutaneous peroneal 
nerve impairment, history of osteomyelitis, varicose veins, 
right thigh, rated 60 percent disabling from September 20, 
1983; PTSD with anxiety and paranoid ideation and obsessive 
compulsive disorder, rated 70 percent disabling from 
September 19, 1983; folliculitis, rated 10 percent from 
September 19, 1983.  The combined disability rating is 90 
percent.  38 C.F.R. § 4.25.   

Despite the veteran's arguments that he should be entitled to 
a higher combined evaluation for the period in question, the 
Board points out that application of 38 C.F.R. § 4.25 results 
in a combined value of 90 percent.  As the disposition of 
this case is based on the application of the governing 
regulation, and not the facts of the case, the claim for a 
combined higher evaluation for the period in question must be 
denied as lacking legal merit.  See Sabonis, 6 Vet. App. at 
430. 

VI.  Special Monthly Compensation

The veteran contends that he is entitled to special monthly 
compensation, pursuant to 38 U.S.C.A. § 1114(s), for the 
period from April 21, 1970 through February 29, 1984.  

In pertinent part, 38 U.S.C.A. § 1114(s) provides that 
additional compensation shall be awarded to those veterans 
with a service-connected disability rated as total, and who 
have additional service-connected disability or disabilities 
independently ratable at 60 percent or more.  (Emphasis 
added).  (Parenthetically, the Board notes that, while 
section 1114(s) benefits are also are awarded where service 
connected disability renders the veteran permanently 
housebound, in fact, it has neither been contended nor shown 
that the veteran in this case was housebound.  As such, this 
aspect of the law need not be discussed.)

Prior to 1994, the provision of 38 U.S.C.A. § 1114(s) was 
interpreted in such a manner that an award of TDIU benefits 
did not satisfy the requirement under 38 U.S.C.A. §  1114(s) 
for a "disability rated as total."  In other words, prior 
to February 1994, entitlement to section 1114(s) benefits 
essentially required a veteran to have a specific disability 
rated 100 percent, and at least one other disability rated 60 
percent.  The Board notes, however, that, in a precedent 
opinion of the VA General Counsel issued in February 1994, it 
was observed that nothing in the statute specified that 
"disability rated as total" was limited to a 100 percent 
rating.  See 59 Fed. Reg. 27307 (1994).  After issuance of 
that opinion, the Department changed its interpretation of 
section 1114(s) as no longer requiring a specific disability 
rated 100 percent, as long as the veteran was considered 
unemployable due to service connected disability, and he/she 
also had a service connected disability independently rated 
as at least 60 percent disabling.  

In this case, for the period from April 21, 1970 to May, 1, 
1971, the veteran had a single service-connected disability, 
assigned a 100 percent prestablization rating.  However, 
there was no separate service-connected disability 
independently ratable as 60 percent disabling.  

For the period from May 1, 1971 through February 29, 1984, 
service connection was in effect for PTSD (rated as 10 
percent disabling from May 1, 1971 and 70 percent disabling 
from September 19, 1983), and residuals of a gunshot wound to 
the right thigh (assigned two separate 30 percent ratings 
from May 1, 1971 and a combined 60 percent rating, effective 
from September 20, 1983).  A TDIU was awarded from May, 1, 
1971 through February 29, 1984.  

As the foregoing makes clear, in the present case, the 
veteran did not satisfy the requirements for entitlement to 
§ 1114(s) benefits for the period in question because he did 
not have a specific disability rated 100 percent, and at 
least one other disability rated 60 percent.  As noted above, 
prior to February 1994, an award of TDIU benefits did not 
satisfy the requirements for a total disability rating for 
purposes of § 1114(s).  Accordingly, it may be not be 
concluded that the veteran was entitled to § 1114(s) benefits 
between May 1, 1971 and March 1, 1984.  

VII.  TDIU

In the January 2003 rating action, the RO increased the 
rating for the service-connected gunshot wound residuals to 
80 percent, effective from August 5, 1999 and granted a TDIU 
from October 1, 1986 to August 4, 1999.  The effect of the 
increased rating for the gunshot wound residuals was a 
combined evaluation of 100 percent, effective August 5, 1999.  
Pursuant to 38 C.F.R. § 4.16(a), a TDIU rating is not for 
consideration when a veteran is assigned a schedular total 
rating.  Since the veteran has already been granted a TDIU 
from October 1, 1986, and a TDIU is effectively precluded by 
the 100 percent combined evaluation from August 5, 1999, the 
Board finds that this issue of a TDIU has been rendered moot.  




ORDER

Service connection for disability of the left lower 
extremity, to include circulatory impairment and degenerative 
arthritis affecting the knee and ankle, claimed as secondary 
to a service-connected disability involving a gunshot wound 
of the right thigh, is denied.

An disability evaluation for residuals of a gunshot wound to 
the right thigh, in excess of 80 percent is denied.   

A disability rating higher than 70 percent for PTSD is 
denied. 

A 20 percent rating for lumbosacral strain is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

An effective date of September 19, 1983, for the assignment 
of a 60 percent rating for residuals of a gunshot wound to 
the right thigh is granted.  

An effective date earlier than September 19, 1983, for 
assignment of a 70 percent rating for PTSD is denied.  

A combined rating higher than 90 percent for the veteran's 
service-connected disabilities for the period between 
September 19, 1983 to October 1, 1986 is denied.

Entitlement to special monthly compensation, pursuant to 
38 U.S.C.A. § 1114(s), for the period between April 21, 1970 
and March 1, 1984, is denied.

The claim for a TDIU is dismissed as moot. 

	                        
____________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





